Exhibit 10.16

 

OPTION AGREEMENT

 

THIS OPTION AGREEMENT (this “Agreement”) is made and entered into as of August
31, 2007, by and among Barrington Traverse City LLC, a Delaware limited
liability company (together with its successors and permitted assigns, “Option
Holder”), Tucker Broadcasting of Traverse City, Inc., a Delaware corporation
(together with its successors and permitted assigns, the “Company”), and Tucker
Media and Management Consulting L.L.C., a Delaware limited liability company
(together with its successors and permitted assigns, “Grantor”).

 

WITNESSETH

 

WHEREAS, Option Holder is a party to that certain Asset Purchase Agreement (the
“Station Purchase Agreement”), dated as of the date hereof, by and among Max
Media of Traverse City LLC, MTC License LLC (collectively, “Sellers”) and Option
Holder, pursuant to which Option Holder has agreed to purchase certain assets of
the Sellers related to the television broadcast stations WGTU, channel 29,
Traverse City, Michigan (“WGTU”) and WGTQ, channel 8, Sault Ste. Marie, Michigan
(“WGTQ” and together with WGTU, the “Stations”) each serving the Traverse
City/Cadillac, Michigan market;

 

WHEREAS, Grantor owns 100% of the issued and outstanding common stock, par value
$0.01 per share (the “Common Stock”), of the Company;

 

WHEREAS, Option Holder and the Company are parties to that certain Assignment
and Assumption Agreement (the “Assignment Agreement”), dated as of the date
hereof, pursuant to which Option Holder has assigned certain of its rights under
the Station Purchase Agreement to the Company, including the right to purchase
the Purchased Assets (as such term is defined in the Station Purchase
Agreement);

 

WHEREAS, effective upon the closing of the transactions contemplated by the
Station Purchase Agreement (the “Station Closing”), Grantor and the Company
desire to grant Option Holder an option to purchase, at Option Holder’s
election, (i) all of the Common Stock of the Company or (ii) all of the
Company’s assets relating to the Stations, including the Purchased Assets, in
either case on the terms and conditions set forth herein; and

 

WHEREAS, Option Holder desires to acquire from Grantor and the Company an option
to purchase, at Option Holder’s election, (i) all of the Common Stock of the
Company or (ii) all of the Company’s assets relating to the Stations, including
the Purchased Assets, in either case on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties, intending to be legally bound, agree as
follows:

 


1.             OPTION GRANT. GRANTOR HEREBY GIVES, GRANTS, TRANSFERS AND CONVEYS
TO OPTION HOLDER, AND ITS SUCCESSORS AND ASSIGNS, THE SOLE AND EXCLUSIVE RIGHT,
PRIVILEGE AND OPTION TO PURCHASE (THE “OPTION”), ON THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH AND EFFECTIVE AS OF THE STATION CLOSING, AT OPTION
HOLDER’S ELECTION, (I) ALL OF THE COMMON STOCK OF THE COMPANY NOW HELD OR
HEREINAFTER ACQUIRED BY GRANTOR (COLLECTIVELY, THE “SUBJECT SHARES”), OR (II)
ALL OF THE TANGIBLE AND INTANGIBLE PERSONAL PROPERTY, LICENSES, AUTHORIZATIONS
AND LEASES, CONTRACTS AND

 

--------------------------------------------------------------------------------


 

agreements, owned or held by Grantor or the Company or in which Grantor or the
Company holds an interest, relating to the operation of the Stations, including
the property described below (and collectively referred to as the “Assets”):


 


(A)           ALL OF THE PURCHASED ASSETS;


 


(B)           ALL OF THE LICENSES, CONSTRUCTION PERMITS AND OTHER AUTHORIZATIONS
ISSUED BY THE FCC FOR THE OPERATION OF THE STATIONS, INCLUDING ANY RENEWALS,
EXTENSIONS OR MODIFICATIONS THEREOF AND ADDITIONS THERETO BETWEEN THE DATE
HEREOF AND THE OPTION CLOSING (COLLECTIVELY, THE “FCC LICENSES”);


 


(C)           ALL OTHER LICENSES, PERMITS, CONSTRUCTION PERMITS, APPROVALS,
CONCESSIONS, FRANCHISES, CERTIFICATES, CONSENTS, QUALIFICATIONS, REGISTRATIONS,
PRIVILEGES AND OTHER AUTHORIZATIONS AND OTHER RIGHTS, FROM ANY GOVERNMENTAL
AUTHORITY TO GRANTOR OR THE COMPANY USED IN CONNECTION WITH THE STATIONS,
INCLUDING ANY RENEWALS, EXTENSIONS OR MODIFICATIONS THEREOF AND ADDITIONS
THERETO BETWEEN THE STATION CLOSING AND THE OPTION CLOSING (COLLECTIVELY, THE
“PERMITS”);


 


(D)           ALL OF THE TANGIBLE PERSONAL PROPERTY OWNED BY GRANTOR OR THE
COMPANY AS OF THE STATION CLOSING OR THEREAFTER ACQUIRED BY GRANTOR OR THE
COMPANY AND USED OR USEFUL IN THE OPERATION OF THE STATIONS;


 


(E)           ALL OF THE INTANGIBLE PERSONAL PROPERTY OWNED BY GRANTOR OR THE
COMPANY RELATING TO OR USED IN CONNECTION WITH THE OPERATION OF THE STATIONS AS
OF THE STATION CLOSING OR THEREAFTER ACQUIRED BY GRANTOR OR THE COMPANY AND USED
OR USEFUL IN THE OPERATION OF THE STATIONS, EXCLUSIVE OF ALL CASH ON-HAND OF
GRANTOR OR THE COMPANY AND ANY PAYMENTS DUE TO THE COMPANY UNDER THE JSA;


 


(F)            GRANTOR’S AND THE COMPANY’S RIGHTS AND DUTIES UNDER THE STATION
PURCHASE AGREEMENT; AND


 


(G)           ALL OF THE CONTRACTS, LEASES AND OTHER AGREEMENTS RELATING TO THE
OWNERSHIP AND OPERATION OF THE STATIONS.


 


2.             CONSIDERATION FOR OPTION. THIS OPTION IS GRANTED FOR THE OPTION
PERIOD (AS THE SAME MAY BE EXTENDED PURSUANT TO SECTION 3 HEREOF) IN RETURN FOR,
AMONG OTHER CONSIDERATION, THE PAYMENT BY OPTION HOLDER TO GRANTOR OF AN AMOUNT
EQUAL TO FIVE THOUSAND FIVE HUNDRED DOLLARS ($5,500.00), WHICH SHALL BE DUE AND
PAYABLE ON THE DATE OF THE STATION CLOSING.


 


3.             OPTION PERIOD. THE OPTION SHALL BE EFFECTIVE COMMENCING ON THE
DATE HEREOF (THE “EFFECTIVE DATE”) AND ENDING ON THE EIGHTH ANNIVERSARY OF THE
EFFECTIVE DATE (THE “OPTION PERIOD”); PROVIDED, HOWEVER, THAT THE OPTION PERIOD
SHALL BE EXTENDED AUTOMATICALLY WITHOUT ANY FURTHER ACTION BY OPTION HOLDER,
GRANTOR OR THE COMPANY IF THE JOINT SALES AGREEMENT (AS THE SAME MAY BE AMENDED
FROM TIME TO TIME, THE “JSA”), DATED AS OF THE DATE HEREOF, BY AND BETWEEN
OPTION HOLDER AND THE COMPANY, SHALL BE RENEWED AND, THEREAFTER, THE OPTION
PERIOD SHALL CONTINUE UNTIL THE JSA IS TERMINATED IN ACCORDANCE WITH ITS TERMS.
THE OPTION MAY BE EXERCISED BY OPTION HOLDER AT ANY TIME DURING THE OPTION
PERIOD.

 

2

--------------------------------------------------------------------------------


 


4.             EXERCISE OF OPTION; WITHDRAWAL.


 


(A)           OPTION HOLDER MAY EXERCISE THE OPTION AT ANY TIME DURING THE
OPTION PERIOD BY DELIVERY OF WRITTEN NOTICE THEREOF (THE “EXERCISE NOTICE”) TO
GRANTOR, SPECIFYING WHETHER OPTION HOLDER IS EXERCISING THE OPTION WITH RESPECT
TO THE SUBJECT SHARES OR THE ASSETS. UPON EXERCISE OF THE OPTION, OPTION HOLDER,
GRANTOR AND THE COMPANY SHALL BE OBLIGATED TO ENTER INTO THE TRANSACTIONS TO BE
CONSUMMATED HEREUNDER AT THE OPTION CLOSING, SUBJECT TO THE PROVISIONS OF
SECTIONS 9 AND 10 HEREOF, AND SECTION 4(B) BELOW.


 


(B)           OPTION HOLDER MAY WITHDRAW ANY EXERCISE NOTICE PRIOR TO THE OPTION
CLOSING BY WRITTEN NOTICE TO GRANTOR OF SUCH WITHDRAWAL. NO SUCH WITHDRAWAL (AND
NO WITHDRAWAL OF ANY SUBSEQUENT EXERCISE NOTICE) WILL AFFECT OPTION HOLDER’S
RIGHT SUBSEQUENTLY TO EXERCISE THE OPTION BY DELIVERING TO GRANTOR DURING THE
OPTION PERIOD ONE OR MORE OTHER EXERCISE NOTICES.


 


5.             PURCHASE OF SUBJECT SHARES OR ASSETS.


 


(A)           PURCHASE PRICE. AT THE OPTION CLOSING, AND PURSUANT TO THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, OPTION HOLDER SHALL
PAY TO GRANTOR AN AMOUNT EQUAL TO THE CASH PURCHASE PRICE BY FEDERAL WIRE
TRANSFER OF SAME-DAY FUNDS PURSUANT TO WIRE INSTRUCTIONS DELIVERED TO OPTION
HOLDER BY GRANTOR AT LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE (OR SUCH
OTHER METHOD OF FUNDS TRANSFER AS MAY BE AGREED UPON BY OPTION HOLDER AND
GRANTOR). THE “CASH PURCHASE PRICE” SHALL BE (I) IN THE EVENT OPTION HOLDER
EXERCISES THE OPTION WITH RESPECT TO THE ASSETS, AN AMOUNT EQUAL TO THE SUM OF
(X) THE BASE VALUE (AS DEFINED IN SCHEDULE 5(A) HERETO) AND (Y) THE ESCALATION
AMOUNT (AS DEFINED AND CALCULATED PURSUANT TO SCHEDULE 5(A) HERETO), OR (II) IN
THE EVENT OPTION HOLDER EXERCISES THE OPTION WITH RESPECT TO THE SUBJECT SHARES,
AN AMOUNT EQUAL TO (A) THE SUM OF (X) THE BASE VALUE AND (Y) THE ESCALATION
AMOUNT LESS (B) OUTSTANDING DEBT (AS DEFINED IN SCHEDULE 5(A) HERETO).


 


(B)           PURCHASE OF SUBJECT SHARES. SUBJECT TO SECTION 4(B), UPON THE
EXERCISE OF THE OPTION WITH RESPECT TO THE SUBJECT SHARES, GRANTOR SHALL, ON THE
CLOSING DATE, DELIVER ANY AND ALL STOCK CERTIFICATES REPRESENTING THE SUBJECT
SHARES, DULY ENDORSED FOR TRANSFER TO OPTION HOLDER, TOGETHER WITH APPROPRIATE
STOCK POWERS DULY ENDORSED FOR TRANSFER TO OPTION HOLDER.


 


(C)           PURCHASE OF ASSETS.


 

(i)            Transfer of Assets. Subject to Section 4(b), upon the exercise of
the Option with respect to the Assets, Grantor and the Company shall, on the
Closing Date, sell, assign, transfer, convey and deliver to Option Holder all
right, title and interest of Grantor and the Company in and to the Assets free
and clear of liens, claims and encumbrances (“Liens”), except for Assumed
Obligations, liens for taxes not yet due and payable and any other liens
expressly identified and agreed to by the parties in writing (collectively,
“Permitted Liens”).

 

(ii)           Excluded Assets. Except for those assets specifically identified
in Section 1, the Assets shall not include any other assets, properties,
interests or rights of any kind or description (the “Excluded Assets”). The
Excluded Assets shall remain the property of Grantor or the Company, as the case
may be.

 

3

--------------------------------------------------------------------------------


 

(iii)          Assumption of Obligations. On the Closing Date, Option Holder
shall assume and undertake to pay, discharge and perform all obligations of
Grantor or the Company, as the case may be, as the holder of the Permits and the
FCC Licenses, including all obligations to make all required FCC filings with
respect thereto, and as the owner of the other Assets, including all leases and
contracts included in such Assets, to the extent such obligations arise out of
events occurring on or after the Closing Date (the “Assumed Obligations”).

 

(iv)          Excluded Obligations. Option Holder does not assume or agree to
discharge or perform, and will not be deemed by reason of the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, to have assumed or to have agreed to discharge or perform, and Grantor
and the Company shall remain liable for, any liabilities, obligations or
commitments of Grantor and the Company arising from the business or operation of
the Stations before the Closing Date and any other obligations or liabilities
other than the Assumed Obligations.

 

(v)           Allocation. Option Holder, Grantor and the Company will allocate
the Cash Purchase Price in accordance with the respective fair market values of
the Assets and the goodwill being purchased and sold in accordance with the
requirements of Section 1060 of the Internal Revenue Code of 1986, as amended.
The allocation shall be determined by mutual agreement of the parties. Option
Holder, Grantor and the Company agree to file their federal income tax returns
and their other tax returns reflecting such allocation and to use such
allocation for accounting and financial reporting purposes.

 


(D)           CLOSING. UPON THE EXERCISE OF THE OPTION, THE CONSUMMATION OF THE
SALE AND PURCHASE OF THE SUBJECT SHARES OR THE ASSETS, AS THE CASE MAY BE,
PROVIDED FOR IN THIS AGREEMENT (THE “OPTION CLOSING”) SHALL TAKE PLACE NO LATER
THAN TEN BUSINESS DAYS AFTER THE SATISFACTION OR, TO THE EXTENT PERMISSIBLE BY
LAW, THE WAIVER (BY THE PARTY FOR WHOSE BENEFIT THE CLOSING CONDITION IS
IMPOSED) OF, THE CONDITIONS SPECIFIED IN SECTIONS 9 AND 10 HEREOF.
ALTERNATIVELY, THE OPTION CLOSING MAY TAKE PLACE AT SUCH OTHER PLACE, TIME OR
DATE AS THE PARTIES MAY MUTUALLY AGREE UPON IN WRITING. THE DATE ON WHICH THE
OPTION CLOSING IS TO OCCUR IS REFERRED TO HEREIN AS THE “CLOSING DATE.”


 


6.             REPRESENTATIONS AND WARRANTIES OF GRANTOR AND THE COMPANY.
GRANTOR AND THE COMPANY, JOINTLY AND SEVERALLY, REPRESENT AND WARRANT TO OPTION
HOLDER AS FOLLOWS; PROVIDED, HOWEVER, THAT NEITHER GRANTOR NOR THE COMPANY MAKE
ANY REPRESENTATION OR WARRANTY AS TO ANY ACTION, EVENT, OCCURRENCE OR
CIRCUMSTANCE THAT (I) WAS OR SHALL BE CAUSED BY OPTION HOLDER OR THAT AROSE, OR
SHALL ARISE FROM ANY OMISSION BY OPTION HOLDER TO PERFORM ITS OBLIGATIONS UNDER
THE JSA OR THE SHARED SERVICES AGREEMENT (THE “SSA”), DATED AS OF THE DATE
HEREOF, BY AND BETWEEN THE COMPANY AND OPTION HOLDER, OR (II) CONSTITUTES A
BREACH BY SELLERS OF A REPRESENTATION OR WARRANTY OF SELLERS UNDER THE STATION
PURCHASE AGREEMENT:


 


(A)           THE COMPANY WAS ORGANIZED AS A DELAWARE CORPORATION ON AUGUST 21,
2007. PRIOR TO THE DATE HEREOF, THE COMPANY HAS NOT ENGAGED IN ANY BUSINESS AND
DOES NOT HAVE ANY LIABILITIES OR OBLIGATIONS, EXCEPT THOSE LIABILITIES AND
OBLIGATIONS INCURRED IN CONNECTION WITH

 

4

--------------------------------------------------------------------------------


 


ITS ORGANIZATION, THE NEGOTIATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT, THE STATION PURCHASE AGREEMENT, THE ASSIGNMENT AGREEMENT, THE LETTER
AGREEMENT (AS HEREINAFTER DEFINED), THE JSA AND THE SSA AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY AND INCIDENTAL EXPENSES INCURRED IN CONNECTION
THEREWITH. THE COMPANY HAS NO INDEBTEDNESS FOR BORROWED MONEY, OTHER THAN
INDEBTEDNESS INCURRED IN CONNECTION WITH THE PERFORMANCE OF THE COMPANY’S
OBLIGATIONS PURSUANT TO THE STATION PURCHASE AGREEMENT PURSUANT TO A CREDIT
AGREEMENT OR OTHER FINANCING ARRANGEMENT CONTEMPLATED BY THAT CERTAIN COMMITMENT
LETTER, DATED AS OF AUGUST 31, 2007, FROM BANC OF AMERICA SECURITIES LLC,
WACHOVIA BANK, NATIONAL ASSOCIATION, WACHOVIA CAPITAL MARKETS, LLC AND CIT
LENDING SERVICES CORPORATION IN FAVOR OF TUCKER BROADCASTING OF TRAVERSE CITY,
INC., OR ANY OTHER FINANCING ARRANGEMENT PROVIDED BY, OR ENTERED INTO WITH,
PILOT GROUP L.P. OR AN AFFILIATE THEREOF (AN “ACQUISITION FINANCING
ARRANGEMENT”).


 


(B)           EACH OF GRANTOR AND THE COMPANY HAS THE POWER AND AUTHORITY AND
FULL LEGAL CAPACITY TO ENTER INTO AND TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY EACH OF
GRANTOR AND THE COMPANY HAS BEEN DULY AUTHORIZED AND THIS AGREEMENT CONSTITUTES
A VALID AND BINDING OBLIGATION OF EACH OF GRANTOR AND THE COMPANY ENFORCEABLE
AGAINST EACH OF THEM IN ACCORDANCE WITH IT TERMS, EXCEPT AS MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS IN GENERAL AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW).


 


(C)           AS OF THE OPTION CLOSING, GRANTOR OWNS 100% OF THE SUBJECT SHARES
AND GRANTOR HAS GOOD AND VALID TITLE TO THE SUBJECT SHARES FREE AND CLEAR OF ALL
LIENS. ALL OF THE SUBJECT SHARES HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE. OTHER THAN THE SUBJECT SHARES OR PURSUANT
TO AN ACQUISITION FINANCING TRANSACTION, NO CLASS OF INTERESTS IN OR EQUITY
INTERESTS OF THE COMPANY IS OUTSTANDING, AND THERE ARE NO OUTSTANDING
SUBSCRIPTIONS, WARRANTS, OPTIONS, CALLS, COMMITMENTS OR OTHER RIGHTS TO PURCHASE
OR ACQUIRE, OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR, ANY EQUITY OR
DEBT INTERESTS OF THE COMPANY OR ANY OBLIGATION OF THE COMPANY TO ISSUE OR GRANT
ANY THEREOF.


 


(D)           AS OF THE OPTION CLOSING, THE COMPANY HAS GOOD AND MARKETABLE
TITLE TO THE ASSETS FREE AND CLEAR OF ALL LIENS OTHER THAN LIENS FOR TAXES NOT
YET DUE AND PAYABLE AND LIENS THAT WILL BE DISCHARGED AT OR PRIOR TO THE OPTION
CLOSING.


 


(E)           AS OF THE CLOSING DATE, THE COMPANY IS THE HOLDER OF THE FCC
LICENSES AND SUCH FCC LICENSES ARE VALID AND IN FULL FORCE AND EFFECT.


 


(F)            AS OF THE CLOSING DATE, GRANTOR AND THE COMPANY SHALL HAVE FILED
ALL MATERIAL RETURNS, REPORTS, AND STATEMENTS THAT GRANTOR OR THE COMPANY, AS
THE CASE MAY BE, IS REQUIRED TO FILE WITH THE FCC AND THE FEDERAL AVIATION
ADMINISTRATION. EXCEPT AS SET FORTH ON SCHEDULE 6(F) HERETO, (I) THERE IS NO
ACTION, SUIT OR PROCEEDING PENDING OR, TO GRANTOR’S KNOWLEDGE, THREATENED IN
WRITING AGAINST GRANTOR OR THE COMPANY IN RESPECT OF THE STATIONS SEEKING TO
ENJOIN THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; AND (II) TO GRANTOR’S
KNOWLEDGE, THERE ARE NO GOVERNMENTAL CLAIMS OR INVESTIGATIONS PENDING OR
THREATENED AGAINST GRANTOR OR THE COMPANY IN RESPECT OF THE STATIONS (EXCEPT
THOSE AFFECTING THE BROADCASTING INDUSTRY GENERALLY).

 

5

--------------------------------------------------------------------------------


 


(G)           NO BROKER, FINDER OR OTHER PERSON IS ENTITLED TO A COMMISSION,
BROKERAGE FEE OR OTHER SIMILAR PAYMENT IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AS A RESULT OF ANY AGREEMENT OR ACTION OF
GRANTOR OR THE COMPANY OR ANY OTHER PARTY ACTING ON GRANTOR’S OR THE COMPANY’S
BEHALF.


 


THE PARTIES AGREE THAT SCHEDULE 6(F) HERETO MAY BE UPDATED BY GRANTOR AS OF THE
CLOSING DATE.


 


7.             REPRESENTATIONS AND WARRANTIES OF OPTION HOLDER. OPTION HOLDER
REPRESENTS AND WARRANTS TO GRANTOR AND THE COMPANY AS FOLLOWS:


 


(A)           OPTION HOLDER IS A LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


 


(B)           OPTION HOLDER HAS THE POWER AND AUTHORITY TO ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY
OPTION HOLDER HAS BEEN DULY AUTHORIZED AND THIS AGREEMENT CONSTITUTES A VALID
AND BINDING OBLIGATION OF OPTION HOLDER ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS IN GENERAL AND SUBJECT TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).


 


(D)           NO BROKER, FINDER OR OTHER PERSON IS ENTITLED TO A COMMISSION,
BROKERAGE FEE OR OTHER SIMILAR PAYMENT IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AS A RESULT OF ANY AGREEMENT OR ACTION OF
OPTION HOLDER OR ANY PARTY ACTING ON OPTION HOLDER’S BEHALF.


 


8.             COVENANTS OF GRANTOR AND THE COMPANY  DURING THE OPTION PERIOD,
AND SUBJECT TO THE JSA AND SSA, AND THE PERFORMANCE BY OPTION HOLDER OF ITS
OBLIGATIONS THEREUNDER, GRANTOR AND THE COMPANY, JOINTLY AND SEVERALLY, COVENANT
TO:


 


(A)           MAINTAIN INSURANCE ON THE ASSETS AND WITH RESPECT TO THE OPERATION
OF THE STATIONS IN SUCH AMOUNTS AND IN SUCH NATURE AS IN EFFECT ON THE DATE
HEREOF;


 


(B)           OPERATE THE STATIONS IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH
THE TERMS OF THE FCC LICENSES, THE COMMUNICATIONS ACT OF 1934, AS AMENDED (THE
“COMMUNICATIONS ACT”), THE RULES AND PUBLISHED POLICIES OF THE FCC (“FCC RULES”)
AND ALL OTHER STATUTES, ORDINANCES, RULES AND REGULATIONS OF GOVERNMENTAL
AUTHORITIES;


 


(C)           REFRAIN FROM TAKING ANY ACTION THAT WOULD CAUSE THE FCC LICENSES
NOT TO BE IN FULL FORCE AND EFFECT OR TO BE REVOKED, SUSPENDED, CANCELLED,
RESCINDED, TERMINATED OR EXPIRED;


 


(D)           FILE ALL MATERIAL RETURNS, REPORTS, AND STATEMENTS THAT GRANTOR OR
THE COMPANY, AS THE CASE MAY BE, IS REQUIRED TO FILE WITH THE FCC AND THE
FEDERAL AVIATION ADMINISTRATION;

 

6

--------------------------------------------------------------------------------


 


(E)           OTHER THAN PURSUANT TO AN ACQUISITION FINANCING ARRANGEMENT, NOT
MORTGAGE, PLEDGE, SUBJECT TO ANY LIEN OR OTHERWISE ENCUMBER (OR CAUSE ANY OF THE
FOREGOING TO OCCUR) ANY OF THE ASSETS OR SUBJECT SHARES OR ANY OTHER OUTSTANDING
EQUITY INTERESTS OR ASSETS OF GRANTOR OR THE COMPANY;


 


(F)            NOT SELL, LEASE OR OTHERWISE DISPOSE OF ANY OF THE ASSETS IN A
MANNER THAT IS INCONSISTENT WITH THIS AGREEMENT, EXCEPT FOR PROPERTIES AND
ASSETS SOLD OR REPLACED WITH OTHERS OF LIKE KIND AND VALUE IN THE ORDINARY
COURSE OF BUSINESS; AND


 


(G)           NOT ISSUE ANY SUBSCRIPTION, WARRANT, OPTION, CALLS, COMMITMENTS OR
OTHER RIGHTS TO PURCHASE OR ACQUIRE ANY EQUITY OR DEBT INTERESTS, OR ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY EQUITY OR DEBT INTERESTS, OF
GRANTOR OR THE COMPANY (OTHER THAN PURSUANT TO AN ACQUISITION FINANCING
ARRANGEMENT).


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TO THE EXTENT THAT
THE OBLIGATIONS OF GRANTOR OR THE COMPANY HEREUNDER WOULD REQUIRE THE INCURRENCE
OF AN OTHER EXPENSE AS DEFINED IN THE JSA, SUCH OBLIGATION OR COVENANT SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE JSA.


 


9.             GRANTOR AND THE COMPANY CLOSING CONDITIONS.


 

Subject to the exercise of the Option pursuant to the terms and subject to the
conditions of this Agreement, the obligations of Grantor and the Company
hereunder are subject to satisfaction or waiver, at or prior to the Option
Closing, of each of the following conditions:

 


(A)           REPRESENTATIONS, WARRANTIES AND COVENANTS. THE REPRESENTATIONS AND
WARRANTIES OF OPTION HOLDER MADE IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AT AND AS OF THE CLOSING DATE EXCEPT FOR CHANGES PERMITTED
OR CONTEMPLATED BY THE TERMS OF THIS AGREEMENT, AND THE COVENANTS AND AGREEMENTS
TO BE COMPLIED WITH AND PERFORMED BY OPTION HOLDER AT OR PRIOR TO THE OPTION
CLOSING SHALL HAVE BEEN COMPLIED WITH OR PERFORMED IN ALL MATERIAL RESPECTS.
GRANTOR SHALL HAVE RECEIVED A CERTIFICATE DATED AS OF THE CLOSING DATE FROM
OPTION HOLDER, EXECUTED BY AN AUTHORIZED OFFICER OF OPTION HOLDER, TO THE EFFECT
THAT THE CONDITIONS SET FORTH IN THIS SECTION 9(A) HAVE BEEN SATISFIED.


 


(B)           FCC CONSENT. THE FCC CONSENT SHALL HAVE BEEN OBTAINED AND BE IN
EFFECT AND NO COURT OR GOVERNMENTAL ORDER PROHIBITING THE OPTION CLOSING SHALL
BE IN EFFECT.


 


(C)           NO PROHIBITIONS. NO INJUNCTION, RESTRAINING ORDER OR DECREE OF ANY
NATURE OF ANY GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION SHALL BE IN
EFFECT THAT RESTRAINS OR PROHIBITS ANY PARTY FROM CONSUMMATING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


10.          OPTION HOLDER CLOSING CONDITIONS.


 

Subject to the exercise of the Option pursuant the terms and subject to the
conditions of this Agreement, the obligations of Option Holder hereunder are
subject to satisfaction or waiver, at or prior to the Option Closing, of each of
the following conditions:

 


(A)           REPRESENTATIONS, WARRANTIES AND COVENANTS. THE REPRESENTATIONS AND
WARRANTIES OF GRANTOR AND THE COMPANY MADE IN THIS AGREEMENT SHALL BE TRUE AND
CORRECT IN ALL


 


7

--------------------------------------------------------------------------------



 


MATERIAL RESPECTS AT AND AS OF THE CLOSING DATE EXCEPT FOR CHANGES PERMITTED OR
CONTEMPLATED BY THE TERMS OF THIS AGREEMENT, AND THE COVENANTS AND AGREEMENTS TO
BE COMPLIED WITH AND PERFORMED BY GRANTOR AND THE COMPANY AT OR PRIOR TO THE
OPTION CLOSING SHALL HAVE BEEN COMPLIED WITH OR PERFORMED IN ALL MATERIAL
RESPECTS. OPTION HOLDER SHALL HAVE RECEIVED CERTIFICATES DATED AS OF THE CLOSING
DATE FROM EACH OF THE COMPANY AND GRANTOR, EXECUTED BY AN AUTHORIZED OFFICER OF
EACH OF THE COMPANY AND GRANTOR TO THE EFFECT THAT THE CONDITIONS SET FORTH IN
THIS SECTION 10(A) HAVE BEEN SATISFIED.


 


(B)           FCC CONSENT. THE FCC CONSENT SHALL HAVE BEEN OBTAINED AND
CONSTITUTE A FINAL ORDER, AND NO COURT OR GOVERNMENTAL ORDER PROHIBITING THE
OPTION CLOSING SHALL BE IN EFFECT. FOR PURPOSES HEREOF, “FINAL ORDER” SHALL MEAN
AN ACTION BY THE FCC OR OTHER REGULATORY AUTHORITY HAVING JURISDICTION (I) WITH
RESPECT TO WHICH ACTION NO TIMELY REQUEST FOR STAY, MOTION OR PETITION FOR
RECONSIDERATION OR REHEARING, APPLICATION OR REQUEST FOR REVIEW OR NOTICE OF
APPEAL OR OTHER JUDICIAL PETITION FOR REVIEW IS PENDING AND (II) AS TO WHICH THE
TIME FOR FILING ANY SUCH REQUEST, MOTION, PETITION, APPLICATION, APPEAL OR
NOTICE AND FOR ENTRY OF ORDERS STAYING, RECONSIDERING OR REVIEWING ON THE FCC’S
OR SUCH OTHER REGULATORY AUTHORITY’S OWN MOTION HAS EXPIRED.


 


(C)           NO PROHIBITIONS. NO INJUNCTION, RESTRAINING ORDER OR DECREE OF ANY
NATURE OF ANY GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION SHALL BE IN
EFFECT THAT RESTRAINS OR PROHIBITS ANY PARTY FROM CONSUMMATING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


11.          CLOSING DELIVERIES.


 


(A)           PURCHASE OF SUBJECT SHARES.


 

(i)            Grantor Documents. Subject to the exercise of the Option with
respect to the Subject Shares pursuant to the terms and subject to the
conditions of this Agreement, at the Option Closing Grantor shall deliver or
cause to be delivered to Option Holder:

 

(A)          certified copies of resolutions authorizing the execution, delivery
and performance of this Agreement, including the consummation of the
transactions contemplated hereby, by Grantor;

 

(B)           the certificates described in Section 10(a) hereof;

 

(C)           all stock certificates representing the Subject Shares, duly
endorsed for transfer to Option Holder accompanied by appropriate stock powers
duly endorsed for transfer to Option Holder;

 

(D)          a certificate from the Secretary of State of the State of Delaware
as to the Company’s good standing and payment of all taxes in such jurisdiction
dated within three days of the Closing Date; and

 

(E)           such other documents, certificates, payments, assignments,
transfers and other deliveries as Option Holder may reasonably request

 

8

--------------------------------------------------------------------------------


 

and as are customary to effect a closing of the matters herein contemplated.

 

(ii)           Option Holder Documents. Subject to the exercise of the Option
with respect to the Subject Shares pursuant to the terms and subject to the
conditions of this Agreement, at the Option Closing Option Holder shall deliver
or cause to be delivered to Grantor:

 

(A)          the certificate described in Section 9(a) hereof;

 

(B)           the Cash Purchase Price; and

 

(C)           such other documents, certificates, payments, assignments,
transfers and other deliveries as Grantor may reasonably request and as are
customary to effect a closing of the matters herein contemplated.

 


(B)           PURCHASE OF ASSETS.


 

(i)            Grantor Documents. Subject to the exercise of the Option with
respect to the Assets pursuant to the terms and subject to the conditions of
this Agreement, at the Option Closing Grantor and the Company shall deliver or
cause to be delivered to Option Holder:

 

(A)          certified copies of resolutions authorizing the execution, delivery
and performance of this Agreement, including the consummation of the
transactions contemplated hereby, by Grantor and the Company;

 

(B)           the certificates described in Section 10(a) hereof

 

(C)           the Assignment and Assumption Agreement in the form attached
hereto as Exhibit A;

 

(D)          the Assignment and Assumption Agreement FCC Licenses in the form
attached hereto as Exhibit B; and

 

(E)           such other bills of sale, assignments and other instruments of
conveyance, assignment and transfer as may be necessary to convey, transfer and
assign to Option Holder the Assets, free and clear of Liens, except for
Permitted Liens.

 

(ii)           Option Holder Documents. Subject to the exercise of the Option
with respect to the Assets pursuant to the terms and subject to the conditions
of this Agreement, at the Option Closing Option Holder shall deliver or cause to
be delivered to Grantor and the Company:

 

(A)          the certificate described in Section 9(a) hereof;

 

(B)           the Cash Purchase Price;

 

9

--------------------------------------------------------------------------------


 

(C)           the Assignment and Assumption Agreement in the form attached
hereto as Exhibit A;

 

(D)          the Assignment and Assumption Agreement FCC Licenses in the form
attached hereto as Exhibit B; and

 

(E)           such other documents and instruments of assumption as may be
necessary to assume the Assumed Obligations.

 


12.          SURVIVAL; INDEMNIFICATION.


 


(A)           SURVIVAL. THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT
SHALL SURVIVE THE OPTION CLOSING FOR TWELVE MONTHS AFTER THE CLOSING DATE,
WHEREUPON THEY SHALL EXPIRE AND BE OF NO FURTHER FORCE OR EFFECT, EXCEPT THOSE
UNDER THIS SECTION 12 THAT RELATE TO DAMAGES FOR WHICH WRITTEN NOTICE IS GIVEN
BY THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY PRIOR TO THE EXPIRATION,
WHICH SHALL SURVIVE UNTIL RESOLVED.


 


(B)           INDEMNIFICATION.


 

(i)            Subject to the limitations set forth in Section 12(c) below, from
and after the Option Closing, Grantor shall defend, indemnify and hold harmless
Option Holder from and against any and all losses, costs, damages, claims,
suits, actions, judgments, liabilities and expenses, including reasonable
attorneys’ fees and expenses (“Damages”), incurred by Option Holder arising out
of or resulting from (A) any material inaccuracy in, or breach or nonfulfillment
of, any of the representations, warranties, covenants or agreements made by
Grantor or the Company in this Agreement or default by Grantor or the Company
under this Agreement, or (B) in the case of the sale of the Assets, obligations
or liabilities of Grantor or the Company regarding the Stations other than the
Assumed Obligations.

 

(ii)           From and after the Option Closing, Option Holder shall defend,
indemnify and hold harmless Grantor from and against any and all Damages
incurred by Grantor arising out of or resulting from (A) any material inaccuracy
in, or breach or nonfulfillment of, any of the representations, warranties,
covenants or agreements made by Option Holder in this Agreement or default by
Option Holder under this Agreement; (B) the Assumed Obligations, in the case of
the sale of the Assets, or the business or operations of the Stations after the
Closing Date; and (C) any taxes owed by Option Holder for any period following
the Closing Date.

 

(iii)          From and after the date hereof, Option Holder shall defend,
indemnify and hold harmless Grantor from and against any and all Damages
incurred by Grantor arising out of or resulting from (A) in the case of the sale
of the Assets, the performance of the Company’s obligations under the Station
Purchase Agreement (without limiting the obligation of the Company pursuant to
the terms and subject to the conditions of that certain letter agreement, dated
as of the date hereof, by and among the parties to this Agreement (the “Letter

 

10

--------------------------------------------------------------------------------


 

Agreement”)), (B) the business or operations of the Stations during the period
prior to the Station Closing, (C) any act or omission, event or occurrence that
was or shall be caused by Option Holder, its agents or affiliates (including any
predecessor in interest thereto) relating to the business or operations of
Option Holder or the Stations, (D) the operation of the Stations or the conduct
of the business thereof from and after the Station Closing and continuing
through the Option Period and any extensions thereof (including without
limitation in connection with any fines or penalties imposed by the FCC), except
to the extent arising from, relating to, or as a result of the actions or
omissions of Grantor’s employees and representatives in performing their duties,
or in acting outside the scope of their employment, with respect to the
operation of the Stations during the Option Period and any extensions thereof,
which actions or omissions constitute willful misconduct or gross negligence,
and (E) the negotiation and the document preparation and execution relating to
the Station Purchase Agreement, the Assignment Agreement, this Agreement, the
JSA, the SSA and the Letter Agreement and any amendments thereto; provided,
however, that this paragraph (iii) shall not extend to Damages to the extent
arising out of or resulting from a breach by Grantor or the Company of their
representations, warranties, covenants or agreements in this Agreement, the
Assignment Agreement, the Letter Agreement or the Station Purchase Agreement or
from the gross negligence or willful misconduct of Grantor or the Company or any
of their employees, agents or affiliates.

 

(iv)          Indemnification Procedures. If any person entitled to
indemnification under this Agreement (an “Indemnified Party”) asserts a claim
for indemnification for, or receives notice of the assertion or commencement of
any action, suit, claim or legal, administrative, arbitration, mediation,
governmental or other proceeding or investigation, other than any brought by a
party to this Agreement or an Affiliate of a party to this Agreement (a “Third
Party Claim”) as to which such Indemnified Party intends to seek indemnification
under this Agreement, such Indemnified Party shall give reasonably prompt
written notice of such claim to the party from whom indemnification is to be
sought (an “Indemnifying Party”), together with a statement of any available
information regarding such claim. The Indemnifying Party shall have the right,
upon written notice to the Indemnified Party (the “Defense Notice”) within
fifteen (15) days after receipt from the Indemnified Party of notice of such
claim, to conduct at its expense the defense against such Third Party Claim in
its own name, or if necessary in the name of the Indemnified Party (which notice
shall specify the counsel the Indemnifying Party will appoint to defend such
claim (“Defense Counsel”); provided, however, that the Indemnified Party shall
have the right to approve the Defense Counsel, which approval shall not be
unreasonably withheld or delayed). The parties hereto agree to cooperate fully
with each other in connection with the defense, negotiation or settlement of any
Third Party Claim. If the Indemnifying Party delivers a Defense Notice to the
Indemnified Party, the Indemnified Party will cooperate with and make available
to the Indemnifying Party such assistance and materials as may be reasonably
requested by the Indemnifying Party, all at the expense of the Indemnifying
Party.

 

11

--------------------------------------------------------------------------------


 

(v)           If the Indemnifying Party shall fail to give a Defense Notice, it
shall be deemed to have elected not to conduct the defense of the subject Third
Party Claim, and in such event the Indemnified Party shall have the right to
conduct such defense in good faith. If the Indemnified Party defends any Third
Party Claim, then the Indemnifying Party shall reimburse the Indemnified Party
for the costs and expenses of defending such Third Party Claim upon submission
of periodic bills. If the Indemnifying Party elects to conduct the defense of
the subject Third Party Claim, the Indemnified Party may participate, at his or
its own expense, in the defense of such Third Party Claim; provided, however,
that such Indemnified Party shall be entitled to participate in any such defense
with separate counsel at the expense of the Indemnifying Party if (A) so
requested by the Indemnifying Party to participate or (B) in the reasonable
opinion of counsel to the Indemnified Party, a conflict or potential conflict
exists between the Indemnified Party and the Indemnifying Party that would make
such separate representation advisable; and provided, further, that the
Indemnifying Party shall not be required to pay for more than one counsel for
all Indemnified Parties in connection with any Third Party Claim.

 

(vi)          Regardless of which party defends a Third Party Claim, the other
party shall have the right at its expense to participate in the defense of such
Third Party Claim, assisted by counsel of its own choosing. The Indemnified
Party shall not compromise, settle, default on, or admit liability with respect
to a Third Party Claim without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed, and, if the
Indemnified Party settles, compromises, defaults on, or admits liability with
respect to a Third Party Claim except in compliance with the foregoing, the
Indemnified Party will be liable for all Losses paid or incurred in connection
therewith and the Indemnifying Party shall have no obligation to indemnify the
Indemnified Party with respect thereto. The Indemnifying Party shall not
compromise or settle a Third Party Claim without the consent of the Indemnified
Party, which consent shall not be unreasonably withheld or delayed, unless such
compromise or settlement includes as a term thereof an unconditional release of
the Indemnified Party and such compromise or release does not impose any
non-monetary obligations on the Indemnified Party other than immaterial
administrative obligations (and all monetary obligations are subject to the
indemnification provisions of this Agreement), in which case the consent of the
Indemnified Party shall not be required.

 

(vii)         After any final decision, judgment or award shall have been
rendered by a court or governmental entity of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or after a settlement shall
have been consummated, or after the Indemnified Party and the Indemnifying Party
shall have arrived at a mutually binding agreement with respect to a Third Party
Claim hereunder, the Indemnified Party shall deliver to the Indemnifying Party
notice of any sums due and owing by the Indemnifying Party pursuant to this
Agreement with respect to such matter and the Indemnifying Party shall be
required to pay all of the sums so due and owing to the Indemnified Party by
wire

 

12

--------------------------------------------------------------------------------


 

transfer of immediately available funds within ten (10) business days after the
date of such notice.

 

(viii)        It is the intent of the parties that all direct claims by an
Indemnified Party against a party not arising out of Third Party Claims shall be
subject to and benefit from the terms of this Section 12(b). Any claim under
this Section 12(b) by an Indemnified Party for indemnification other than
indemnification against a Third Party Claim (a “Direct Claim”) will be asserted
by giving the Indemnifying Party reasonably prompt written notice thereof, and
the Indemnifying Party will have a period of 20 days within which to satisfy
such Direct Claim. If the Indemnifying Party does not so respond within such 20
day period, the Indemnifying Party will be deemed to have rejected such claim,
in which event the Indemnified Party will be free to pursue such remedies as may
be available to the Indemnified Party under this Section 12(b).

 

(ix)           A failure by an Indemnified Party to give timely, complete, or
accurate notice as provided in this Section 12(b) shall not affect the rights or
obligations of either party hereunder except to the extent that, as a result of
such failure, any party entitled to receive such notice was deprived of its
right to recover any payment under its applicable insurance coverage or was
otherwise materially adversely affected or damaged as a result of such failure
to give timely, complete, and accurate notice.

 

(x)            The parties shall use their commercially reasonable efforts to
collect the proceeds of any insurance that would have the effect of reducing any
Damages (in which case such proceeds shall reduce such Losses). To the extent
any Damages of an Indemnified Party are reduced by receipt of payment under
insurance policies or from third parties not affiliated with the Indemnified
Party, such payments (net of the expenses of the recovery thereof) shall be
credited against such Damages and, if indemnification payments shall have been
received prior to the collection of such proceeds, the Indemnified Party shall
remit to the Indemnifying Party the amount of such proceeds (net of the cost of
collection thereof) to the extent of indemnification payments received in
respect of such Losses. The indemnification obligations hereunder shall survive
any termination of this Agreement.

 


(C)           NEITHER PARTY HERETO SHALL BE LIABLE TO THE OTHER FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES).


 


13.          SPECIFIC PERFORMANCE. GRANTOR, THE COMPANY AND OPTION HOLDER
ACKNOWLEDGE AND AGREE THAT, DUE TO THE UNIQUE NATURE OF THE SUBJECT MATTER OF
THIS AGREEMENT, OPTION HOLDER WOULD SUFFER IRREPARABLE DAMAGES IN THE EVENT OF
BREACH OF THIS AGREEMENT, WHICH DAMAGES COULD NOT ADEQUATELY BE COMPENSATED
EXCEPT BY SPECIFIC PERFORMANCE OF THIS AGREEMENT. ACCORDINGLY, WITHOUT LIMITING
ANY OTHER REMEDY THAT MAY BE AVAILABLE TO OPTION HOLDER AT LAW OR EQUITY, IN THE
EVENT OF A BREACH BY GRANTOR OR THE COMPANY OF THIS AGREEMENT, IT IS AGREED THAT
OPTION HOLDER


 


13

--------------------------------------------------------------------------------



 


SHALL BE ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF, INCLUDING, BUT
NOT LIMITED TO, SPECIFIC PERFORMANCE HEREOF, WITHOUT ANY SHOWING OF ACTUAL
DAMAGE OR INADEQUACY OF LEGAL REMEDY, IN ANY PROCEEDING BEFORE A COURT OF LAW
WITH PROPER JURISDICTION TO HEAR THE MATTER, WHICH MAY BE BROUGHT TO ENFORCE
THIS AGREEMENT. GRANTOR AND THE COMPANY HEREBY WAIVE ANY DEFENSE THAT THERE IS
AN ADEQUATE REMEDY AT LAW FOR SUCH BREACH OF THIS AGREEMENT.


 


14.          EXPENSES. OPTION HOLDER AGREES TO REIMBURSE GRANTOR, WITHIN FIFTEEN
DAYS OF INVOICING WITH REASONABLE DOCUMENTATION, FOR ITS REASONABLE AND
CUSTOMARY FEES, COSTS AND OUT-OF-POCKET EXPENSES, INCLUDING FILING FEES AND
REASONABLE AND CUSTOMARY ATTORNEYS’ FEES, INCURRED IN CONNECTION WITH THE
PERFORMANCE OF ITS COVENANTS AND OBLIGATIONS HEREUNDER; PROVIDED, HOWEVER, THAT,
FOR THE AVOIDANCE OF DOUBT, OPTION HOLDER SHALL HAVE NO REIMBURSEMENT OBLIGATION
WITH RESPECT TO CLAIMS, ACTIONS OR PROCEEDINGS BROUGHT BY OR ON BEHALF OF
GRANTOR AGAINST OPTION HOLDER.


 


15.          FURTHER ASSURANCES. SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO WILL USE ALL COMMERCIALLY REASONABLE
EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS, AND TO DO, OR CAUSE TO BE
DONE, ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS AND
REGULATIONS TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


 


16.          AMENDMENT AND MODIFICATION. THIS AGREEMENT MAY BE AMENDED, MODIFIED
OR SUPPLEMENTED ONLY BY WRITTEN AGREEMENT OF GRANTOR, THE COMPANY AND OPTION
HOLDER.


 


17.          WAIVER OF COMPLIANCE; CONSENTS. EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, ANY FAILURE OF ANY OF THE PARTIES TO COMPLY WITH ANY OBLIGATION,
REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION HEREIN MAY BE WAIVED
BY THE PARTY ENTITLED TO THE BENEFITS THEREOF ONLY BY A WRITTEN INSTRUMENT
SIGNED BY THE PARTY GRANTING SUCH WAIVER, BUT SUCH WAIVER OR FAILURE TO INSIST
UPON STRICT COMPLIANCE WITH SUCH OBLIGATION, REPRESENTATION, WARRANTY, COVENANT,
AGREEMENT OR CONDITION SHALL NOT OPERATE AS A WAIVER OF, OR ESTOPPEL WITH
RESPECT TO, ANY SUBSEQUENT OR OTHER FAILURE. WHENEVER THIS AGREEMENT REQUIRES OR
PERMITS CONSENT BY OR ON BEHALF OF ANY PARTY HERETO, SUCH CONSENT SHALL BE GIVEN
IN WRITING IN A MANNER CONSISTENT WITH THE REQUIREMENTS FOR A WAIVER OF
COMPLIANCES AS SET FORTH IN THIS SECTION 17.


 


18.          NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
WHICH ARE REQUIRED OR MAY BE GIVEN PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL
BE IN WRITTEN OR ELECTRONIC FORM, AND SHALL BE DEEMED DELIVERED (A) ON THE DATE
OF DELIVERY WHEN (I) DELIVERED BY HAND OR (II) SENT BY REPUTABLE OVERNIGHT
COURIER MAINTAINING RECORDS OF RECEIPT AND (B) ON THE DATE OF TRANSMISSION WHEN
SENT BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION DURING NORMAL BUSINESS HOURS
WITH CONFIRMATION OF TRANSMISSION BY THE TRANSMITTING EQUIPMENT; PROVIDED,
HOWEVER, THAT ANY SUCH COMMUNICATION DELIVERED BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION SHALL ONLY BE EFFECTIVE IF SUCH COMMUNICATION IS ALSO DELIVERED BY
HAND OR DEPOSITED WITH A REPUTABLE OVERNIGHT COURIER MAINTAINING RECORDS OF
RECEIPT WITHIN TWO BUSINESS DAYS AFTER ITS DELIVERY BY FACSIMILE OR OTHER
ELECTRONIC TRANSMISSION. ALL SUCH COMMUNICATIONS SHALL BE ADDRESSED TO THE
PARTIES AT THE ADDRESS SET FORTH IN EXHIBIT C, OR AT SUCH OTHER ADDRESS AS A
PARTY MAY DESIGNATE UPON TEN DAYS’ PRIOR WRITTEN NOTICE TO THE OTHER PARTY.


 


14

--------------------------------------------------------------------------------



 


19.          ASSIGNMENT. THIS AGREEMENT AND ALL OF THE PROVISIONS HEREOF SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, BUT, EXCEPT AS PROVIDED FOR HEREIN,
NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER
SHALL BE ASSIGNED BY GRANTOR OR THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF
OPTION HOLDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. WITHOUT THE
CONSENT OF GRANTOR AND THE COMPANY, OPTION HOLDER MAY ASSIGN ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO ANY OTHER PARTY OR PARTIES; PROVIDED,
HOWEVER, THAT OPTION HOLDER, AS ASSIGNOR, SHALL NOT THEREBY BE RELEASED OF ITS
OBLIGATIONS HEREUNDER.


 


20.          NO THIRD PARTY BENEFICIARIES. EXCEPT AS EXPRESSLY PROVIDED HEREIN,
THIS AGREEMENT IS NOT INTENDED TO, AND SHALL NOT, CONFER UPON ANY OTHER PERSON
EXCEPT THE PARTIES HERETO ANY RIGHTS OR REMEDIES HEREUNDER.


 


21.          GOVERNING LAW. THE CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE CHOICE OF LAW PROVISIONS THEREOF.


 


22.          SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT OR THE APPLICATION
THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL BE INVALID OR UNENFORCEABLE TO ANY
EXTENT, THE REMAINDER OF THIS AGREEMENT AND THE APPLICATION OF SUCH PROVISION TO
OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE AFFECTED THEREBY AND SHALL BE
ENFORCED TO THE GREATEST EXTENT PERMITTED BY LAW SO LONG AS THE ECONOMIC OR
LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY
MANNER MATERIALLY ADVERSE TO ANY PARTY. UPON SUCH DETERMINATION THAT ANY TERM OR
OTHER PROVISION IS INVALID OR ENFORCEABLE, THE PARTIES HERETO SHALL NEGOTIATE IN
GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE
PARTIES AS CLOSELY AS POSSIBLE IN ANY ACCEPTABLE MANNER TO THE END THAT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE GREATEST EXTENT POSSIBLE.


 


23.          PUBLICITY. NONE OF GRANTOR, THE COMPANY OR OPTION HOLDER SHALL MAKE
OR ISSUE OR CAUSE TO BE MADE OR ISSUED, ANY ANNOUNCEMENT (WRITTEN OR ORAL)
CONCERNING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY FOR
DISSEMINATION TO THE GENERAL PUBLIC WITHOUT THE PRIOR CONSENT OF THE OTHER
PARTY. THIS PROVISION SHALL NOT APPLY, HOWEVER, TO ANY ANNOUNCEMENT OR WRITTEN
STATEMENT REQUIRED TO BE MADE BY LAW OR THE REGULATIONS OF ANY FEDERAL OR STATE
GOVERNMENTAL AGENCY OR ANY STOCK EXCHANGE, EXCEPT THAT THE PARTY REQUIRED TO
MAKE SUCH ANNOUNCEMENT SHALL PROVIDE A DRAFT COPY THEREOF TO THE OTHER PARTY
HERETO, AND CONSULT WITH SUCH OTHER PARTY CONCERNING THE TIMING AND CONTENT OF
SUCH ANNOUNCEMENT, BEFORE SUCH ANNOUNCEMENT IS MADE.


 


24.          FCC APPROVAL.


 


(A)           NOTWITHSTANDING ANY PROVISION TO THE CONTRARY HEREIN, OPTION
HOLDER’S RIGHTS UNDER THIS AGREEMENT ARE SUBJECT TO THE COMMUNICATIONS ACT AND
THE FCC RULES.


 


(B)           AS SOON AS REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN FIVE
BUSINESS DAYS AFTER OPTION HOLDER’S DELIVERY OF THE EXERCISE NOTICE, THE PARTIES
SHALL FILE AN APPLICATION (THE “CONSENT APPLICATION”) WITH THE FCC REQUESTING
THE FCC’S WRITTEN CONSENT TO (I) THE ASSIGNMENT OF THE FCC LICENSES FROM THE
COMPANY TO OPTION HOLDER OR (II) THE TRANSFER OF


 


15

--------------------------------------------------------------------------------



 


CONTROL OF THE COMPANY FROM GRANTOR TO OPTION HOLDER, AS THE CASE MAY BE,
INCLUDING, AS APPLICABLE, ANY WAIVER OF SUCH FCC RULES AS OPTION HOLDER MAY DEEM
APPROPRIATE OR DESIRABLE (A “WAIVER REQUEST”). IN ADDITION, EACH PARTY HERETO
COVENANTS AND AGREES TO (I) PREPARE, FILE AND PROSECUTE ANY ALTERNATIVE
APPLICATION, PETITION, MOTION, REQUEST (INCLUDING ANY WAIVER REQUEST) OR OTHER
FILING (INCLUDING, UPON THE REQUEST OF OPTION HOLDER, ANY MOTION FOR LEAVE TO
WITHDRAW OR DISMISS ANY CONSENT APPLICATION OR OTHER FILING MADE BY THE PARTIES
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT)
(COLLECTIVELY, THE “ADDITIONAL APPLICATIONS” AND, TOGETHER WITH THE CONSENT
APPLICATION, THE “FCC APPLICATIONS”); (II) FILE ANY AMENDMENT OR MODIFICATION TO
THE FCC APPLICATIONS; (III) PROVIDE TO OPTION HOLDER ANY INFORMATION, DOCUMENTS
OR OTHER MATERIALS REASONABLY REQUESTED BY OPTION HOLDER IN CONNECTION WITH THE
PREPARATION OF ANY SUCH FCC APPLICATIONS, INCLUDING WITHOUT LIMITATION ANY
WAIVER REQUEST; (IV) PROSECUTE THE FCC APPLICATIONS WITH COMMERCIALLY REASONABLE
DILIGENCE AND OTHERWISE USE THEIR COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A
FAVORABLE CONCLUSION WITH REGARD TO THE FCC APPLICATIONS; (V) OTHERWISE TAKE ANY
OTHER ACTION WITH RESPECT TO THE FCC AS MAY BE REASONABLY NECESSARY OR
REASONABLY REQUESTED BY OPTION HOLDER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY; AND (VI) COOPERATE IN GOOD FAITH WITH THE OTHER PARTY WITH
RESPECT TO THE FOREGOING COVENANTS, ALL AS MAY BE DETERMINED BY OPTION HOLDER TO
BE REASONABLY NECESSARY OR APPROPRIATE OR ADVISABLE IN ORDER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY UPON THE EXERCISE OF THE OPTION. EACH PARTY
SHALL PROMPTLY PROVIDE THE OTHER WITH A COPY OF ANY PLEADING, ORDER OR OTHER
DOCUMENT SERVED ON IT RELATING TO THE FCC APPLICATIONS, SHALL FURNISH ALL
INFORMATION REQUIRED BY THE FCC AND SHALL BE REPRESENTED AT ALL MEETINGS OR
HEARINGS SCHEDULED TO CONSIDER THE FCC APPLICATION. THE FCC’S WRITTEN CONSENT TO
THE ASSIGNMENT OF THE FCC LICENSES OR TRANSFER OF THE SUBJECT SHARES, AS THE
CASE MAY BE, CONTEMPLATED HEREBY IS REFERRED TO HEREIN AS THE “FCC CONSENT.” 
THE PARTIES EACH AGREE TO COMPLY WITH ANY CONDITION IMPOSED ON THEM BY ANY FCC
CONSENT, EXCEPT THAT NO PARTY SHALL BE REQUIRED TO COMPLY WITH A CONDITION IF
SUCH CONDITION REQUIRES SUCH PARTY TO DIVEST ANY OF ITS DIRECT OR INDIRECT
ASSETS. THE PARTIES SHALL OPPOSE ANY PETITIONS TO DENY OR OTHER OBJECTIONS FILED
WITH RESPECT TO THE APPLICATION FOR ANY FCC CONSENT AND ANY REQUESTS FOR
RECONSIDERATION OR REVIEW OF ANY FCC CONSENT.


 


25.          COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. THE DELIVERY OF AN
EXECUTED COUNTERPART OF THE AGREEMENT BY FACSIMILE OR ELECTRONIC TRANSMISSION
WILL BE DEEMED TO BE AN ORIGINAL COUNTERPART OF THE AGREEMENT SO TRANSMITTED.


 


26.          HEADINGS. THE SECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE
SOLELY FOR THE PURPOSE OF REFERENCE, ARE NOT PART OF THE AGREEMENT OF THE
PARTIES AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


 


27.          ENTIRE AGREEMENT. THIS AGREEMENT, INCLUDING THE DOCUMENTS DELIVERED
PURSUANT TO THIS AGREEMENT OR OTHER WRITTEN AGREEMENTS REFERRING SPECIFICALLY TO
THIS AGREEMENT, AND THE LETTER AGREEMENT EMBODY THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. THE SCHEDULE(S) AND EXHIBIT(S) HERETO ARE AN INTEGRAL PART OF
THIS AGREEMENT AND ARE INCORPORATED BY REFERENCE HEREIN. THIS AGREEMENT
SUPERSEDES ALL PRIOR NEGOTIATIONS, AGREEMENTS AND UNDERSTANDINGS BETWEEN THE
PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ALL
LETTERS OF INTENT AND OTHER


 


16

--------------------------------------------------------------------------------



 


WRITINGS EXECUTED PRIOR TO THE DATE HEREOF RELATING TO SUCH NEGOTIATIONS,
AGREEMENTS AND UNDERSTANDINGS.


 


28.          SALE OF STATION WPBN-TV AND WTOM-TV. IN THE EVENT THAT BARRINGTON
TRAVERSE CITY LICENSE LLC (I) SELLS ALL OR SUBSTANTIALLY ALL OF THE ASSETS,
INCLUDING THE FCC LICENSES, OF TELEVISION BROADCAST STATIONS WPBN-TV AND WTOM-TV
AND (II) OPTION HOLDER DOES NOT EXERCISE THE OPTION WITHIN 30 DAYS OF THE
CLOSING OF SUCH SALE OR OTHERWISE NOTIFIES GRANTOR OF OPTION HOLDER’S INTENTION
TO NOT EXERCISE THE OPTION FOLLOWING THE CLOSING OF SUCH SALE, THEN GRANTOR AND
THE COMPANY SHALL HAVE THE RIGHT, IN THEIR SOLE DISCRETION, TO TERMINATE THIS
AGREEMENT EFFECTIVE IMMEDIATELY UPON WRITTEN NOTICE TO OPTION HOLDER.


 


 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Option Agreement as of
the day and year first written above.

 

 

 

GRANTOR:

 

 

 

 

 

TUCKER MEDIA AND MANAGEMENT
CONSULTING L.L.C.

 

 

 

 

 

By:

/s/ Benjamin W. Tucker

 

Name: Benjamin W. Tucker

 

Title:   Manager

 

 

 

 

 

THE COMPANY:

 

 

 

TUCKER BROADCASTING OF TRAVERSE
CITY, INC.

 

 

 

 

 

By:

/s/ Benjamin W. Tucker

 

Name: Benjamin W. Tucker

 

Title:   President

 

 

 

 

 

OPTION HOLDER:

 

 

 

BARRINGTON TRAVERSE CITY LLC

 

 

 

By:

/s/ Paul M. McNicol

 

Name: Paul M. McNicol

 

Title:   Senior Vice President/Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A – Form of Assignment Agreement

 

This Assignment and Assumption Agreement (this “Agreement”) is made as of
[                          ], 20[    ], by and among TUCKER BROADCASTING OF
TRAVERSE CITY, INC., a Delaware corporation (“Seller”), TUCKER MEDIA AND
MANAGEMENT CONSULTING L.L.C., a Delaware limited liability company (“Parent”),
and BARRINGTON TRAVERSE CITY LLC, a Delaware limited liability company
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller, Parent and Buyer are parties to that certain Option Agreement,
dated as of [              ], 2007 (the “Option Agreement”); and

 

WHEREAS, Seller and Parent desire to assign to Buyer all of Seller’s and
Parent’s right, title and interest in, to and under the contracts relating to
the business of the Stations (as defined in the Option Agreement) (collectively,
the “Assumed Contracts”), and Buyer is willing to accept assignment of such
rights and assume such duties and obligations arising under or in connection
with the Assumed Contracts, in each case pursuant to the terms and subject to
the conditions of the Option Agreement and this Agreement (including Section 6
hereof).

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, Seller, Parent and Buyer, intending to be legally bound, hereby
agree as follows:

 

1.     Defined Terms; Interpretation. Except as otherwise set forth herein,
capitalized terms used herein have the meanings assigned to them in the Option
Agreement.

 

2.     Assignment and Assumption. Pursuant to the terms and subject to the
conditions of the Option Agreement and effective as of the date hereof, (a)
Seller and Parent hereby convey, assign, and transfer to Buyer, its successors
and assigns, all of Seller’s and Parent’s rights, titles and interests in, to
and under the Assumed Contracts, free and clear of any and all liens, and
delegate to Buyer all of their respective duties and obligations to be
performed, or arising on or after the date hereof in connection with or under
the Assumed Contracts, and (b) Buyer hereby accepts the above assignment of
rights and delegation of duties and obligations and agrees to be bound by and to
assume such duties and obligations arising under or in connection with the
Assumed Contracts to be performed or arising on or after the date hereof.

 

3.     Further Assurances. Each party to this Agreement agrees to execute,
acknowledge, deliver, file and record, and to cause to be executed,
acknowledged, delivered, filed and recorded, such further certificates,
instruments, and documents and to do, and cause to be done, all such other acts
and things, as may be required by law, or as may, in the reasonable opinion of
the other party hereto, be necessary or advisable to carry out the purposes of
this Agreement.

 

4.     Binding Effect; Amendments. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns. No modification, amendment or waiver of
any provision of, or consent or approval required by, this Agreement, nor any
consent to or approval of any departure herefrom, shall be effective unless it
is in writing and signed by the party against whom enforcement of any such
modification, amendment, waiver, consent or approval is sought.

 

--------------------------------------------------------------------------------


 

5.     Governing Law. Construction and interpretation of this Agreement shall be
governed by the laws of the State of New York, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

 

6.     Option Agreement Controlling. Notwithstanding any other provisions of
this Agreement to the contrary, nothing contained herein shall in any way
supersede, modify, replace, amend, change, rescind, waive, exceed, expand,
enlarge or in any way affect the provisions, including warranties, covenants,
agreements, conditions, representations or, in general, any of the rights and
remedies, or any of the obligations, of Seller, Parent or Buyer set forth in the
Option Agreement. This Agreement is subject to and controlled by the terms of
the Option Agreement.

 

7.     Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

Tucker Broadcasting of Traverse City, Inc.

Barrington Traverse City LLC

 

 

 

 

By:

 

 

By:

 

 

 

Name:

Name:

 

Title:

Title:

 

 

 

 

 

 

 

Tucker Media and Management Consulting
L.L.C.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit B – Form of Assignment and Assumption Agreement FCC Licenses

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

FCC LICENSES

 

--------------------------------------------------------------------------------

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of                 , 200    
(“Agreement”), is made, executed and delivered by Tucker Media and Management
Consulting L.L.C., a Delaware limited liability company (“Parent”), Tucker
Broadcasting of Traverse City, Inc., a Delaware corporation (the “Company”, and
together with Parent, “Assignor”), and Barrington Traverse City LLC, a Delaware
limited liability company (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Assignee’s exercise of the option to purchase, among other
assets, the FCC Licenses listed on Attachment A attached hereto (the “FCC
Licenses”) granted to Assignee by Assignor under that certain Option Agreement,
dated as of                     , 2007, by and among Parent, the Company and
Assignee (the “Option Agreement”), Assignor has agreed to convey and assign to
Assignee, and Assignee has agreed to assume, subject to the consent of the
Federal Communications Commission (the “FCC”), the FCC Licenses;

 

WHEREAS, the FCC has granted its consent to the assignment of the FCC Licenses
from Assignor to Assignee; and

 

WHEREAS, Assignor desires to transfer and assign to Assignee all of Assignor’s
right, title and interest in and to the FCC Licenses and Assignee desires to
assume Assignee’s obligations with respect thereto;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Assignor and Assignee,
intending to be legally bound, hereby agree as follows:

 

1.             Capitalized terms used herein but not defined herein shall have
the meanings ascribed to such terms in the Option Agreement.

 

2.             Assignor does hereby assign and deliver to Assignee all right,
title and interest in and to the FCC Licenses. Assignor shall remain liable for
all of the obligations and liabilities arising under the FCC Licenses insofar as
such obligations and liabilities relate to the time period prior to the Closing
Date.

 

3.             Assignee hereby agrees that it shall assume and discharge and
perform, insofar as they relate to the time period beginning on and after the
Closing Date, all the obligations and liabilities of Assignor under the FCC
Licenses. Assignee shall not assume any other obligations or liabilities of the
Assignor pursuant to this Agreement.

 

--------------------------------------------------------------------------------


 

4.             Assignor and Assignee shall each execute and deliver such other
documents and take such other actions as the other party hereto may reasonably
request, at the FCC or otherwise, to confirm the assignment executed hereby and
to vest title in and to the FCC Licenses in Assignee, except that Assignee shall
promptly execute and file a consummation notice at the FCC as required by FCC
Rules, a copy of which shall be delivered to Assignor.

 

5.             Notwithstanding any other provisions of this Agreement to the
contrary, nothing contained herein shall in any way supersede, modify, replace,
amend, change, rescind, waive, exceed, expand, enlarge or in any way affect the
provisions, including warranties, covenants, agreements, conditions,
representations or, in general, any of the rights and remedies, and any of the
obligations, of Assignor set forth in the Purchase Agreement, including, without
limitation, any limits on indemnification specified therein. This Agreement is
subject to and controlled by the terms of the Purchase Agreement. Nothing
contained herein is intended to modify or supersede any of the provisions of the
Purchase Agreement.

 

6.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

7.             This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of New York (without regard to the choice
of law provisions thereof).

 

8.             This Agreement cannot be amended, supplemented, or changed except
by an agreement in writing that is signed by the parties hereto.

 

9.             This Agreement may be executed in any number of counterparts and
by facsimile, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, Parent and Assignee have executed this
Agreement as of the date first above written.

 

 

TUCKER BROADCASTING OF TRAVERSE
CITY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  

 

 

 

 

 

 

 

TUCKER MEDIA AND MANAGEMENT
CONSULTING L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BARRINGTON TRAVERSE CITY LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit C - Notices

 

If to Option Holder, to:

 

Barrington Traverse City LLC

745 Fifth Avenue

24th Floor

New York, NY  10151

Attention:  Paul McNicol

Fax:  (212) 486-2896

 

with a copy (which shall not constitute notice) to:

 

Barrington Broadcasting LLC

2500 West Higgins Road, Suite 880

Hoffman Estates, IL 60195

Attention:  K. James Yager

Fax:  847-755-3045

 

and

 

Covington & Burling LLP

1201 Pennsylvania Ave., N.W.

Washington, D.C. 20004-2401

Fax:   202-662-6291

Attention:   Eric Dodson Greenberg, Esq.

 

If to Grantor or the Company to:

 

Tucker Broadcasting of Traverse City, Inc.

Attention:  Ben Tucker, President

9434 N. Sunset Ridge

Fountain Hills, AZ 85268

Phone:  (480)836-2181

Email:  bentucker13@cox.net

 

With a copy (which shall not constitute notice) to:

 

Pillsbury Winthrop Shaw Pittman LLP

2300 N Street, NW

Washington, DC 20037-1122

Attention:  Clifford M. Harrington

Phone:  202-663-8525

Fax:  202-663-8007

 

--------------------------------------------------------------------------------


 

Schedule 5(a)

 

1.             For purposes of this Agreement, the “Base Value” shall be an
amount equal to the aggregate amount payable by the Company at the Station
Closing pursuant to the Station Purchase Agreement; provided, however, that in
the event that the Company shall have elected to borrow the purchase price with
respect to its payment obligations under the Station Purchase Agreement pursuant
to an Acquisition Financing Arrangement, the “Base Value” shall equal the
Outstanding Debt.

 

2.             For purposes of this Agreement, the “Outstanding Debt” shall be
an amount equal to the total outstanding balance of debt, if any, for borrowed
money of the Company pursuant to an Acquisition Financing Arrangement.

 

3.             For purposes of this Agreement, the “Escalation Amount” shall be
an amount equal to the greater of (A) the Fixed Appreciation Amount or (B) the
Net Broadcast Cash Flow Amount.

 

For purposes hereof, the “Fixed Appreciation Amount” equals the product of (i)
the number of calendar years (including fractions of years) during the Option
Period prior to the exercise of the Option, times (ii) an amount equal to
$27,000; “Net Broadcast Cash Flow Amount” means the product of (x) the number of
calendar years (including fractions of years) during the Option Period prior to
the exercise of the Option, times (y) the average net broadcast cash flow (as
determined by Option Holder) for the preceding 12-month period (or if the Option
is exercised prior to the first anniversary of the Effective Date, the average
net broadcast cash flow for the period following the Effective Date); provided,
however, that the Net Broadcast Cash Flow Amount shall not exceed $54,000.
Solely with respect to that portion of the Cash Purchase Price constituting the
Escalation Amount, the parties shall apply as a credit against such amount an
amount equal to $5,000 multiplied by the number of months (including fractions
of months) between the date of the Station Closing and the date of the Option
Closing. In no event shall the Escalation Amount result in an internal rate of
return that is less than zero.

 

--------------------------------------------------------------------------------